DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s request for continued examination filed 1/7/2021.
Claims 1-20 are pending.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Pub 2016/0128617) of record, in view of Lynch et al. (US Patent Pub 2014/0164305) of record.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Pub 2016/0128617) of record, in view of Lynch et al. (US Patent Pub 2014/0164305) of record , further in view of Fraser et al. (US Patent 7,827,183) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:  
In claims, 6, 13, and 20, “based on predetermined threshold of similarity” should be “based on the predetermined threshold of similarity” to correct the grammatical issue and address potential antecedent basis with the base claims.
Appropriate correction is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Pub 2016/0128617) (Morris) of record, in view of Lynch et al. (US Patent Pub 2014/0164305) (Lynch) of record.
In regards to claim 1, Morris discloses a method comprising:
a.	receiving, by one or more processors, information from one or more sensor devices located in a first environment (Morris at paras. 0015-17)1;
b.	identifying, by one or more processors, the first environment, based on the information received from the one or more sensor devices located in the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)2;
c.	determining, by one or more processors, a context of a current interaction between a first user and one or more other users located within the first environment, based on the responses to pre-determined questions that are determined by an analysis of the information received from the one or more sensor devices and from a search of previously stored problem models (Morris at paras. 0034-36, 0041)3;
d.	identifying, by one or more processors, from the previously stored problem models of the plurality of environments and the responses to the predetermined questions (Morris at para. 0039), a response model and a recommendation that match a classification of the context and the current interaction within the first environment (Morris at paras. 0039-40)4;
e.	presenting, by one or more processors, the recommendation to the first user (Morris at paras. 0023-24)5, and
f.	storing, in the repository, by one or more processors, the information received from the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation presented, and an evaluation of the recommendation presented.  Morris at paras. 0046, 0061.6
Morris does not expressly disclose the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
Morris and Lynch are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.

In regards to claim 2, Morris in view of Lynch discloses the method of claim 1, wherein the response model identifies an absence of a solution to a goal and the recommendation is an idea to reach the goal.  Morris at para. 0026.7
In regards to claim 3, Morris in view of Lynch discloses the method of claim 1, wherein the response model identifies a conflict and the recommendation is a first suggestion to resolve the conflict.  Morris at para. 0026.8
In regards to claim 4, Morris in view of Lynch discloses the method of claim 3, further comprising: responsive to determining the first suggestion does not resolve the conflict, identifying, by one or more processors, a second suggestion to resolve the conflict.  Morris at para. 0026.9

In regards to claim 6, Morris discloses the method of claim 1, further comprising:
a.	comparing, by one or more processors, the information received from the one or more sensor devices, located in the first environment, to the previous information of the previously stored problem models within the repository that includes the plurality of previous interactions from the plurality of environments, a plurality of contexts respectively associated with the plurality of previous interactions, and a plurality of recommendations respectively associated with the plurality of previous interactions (Morris at paras. 0022,0037, 0039)10; 
b.	determining, by one or more processors, whether the information received from the one or more sensor devices is similar to a respective set of the previous information of the previously stored problem models within the repository (Morris at paras. 0022,0037, 0039); and
c.	identifying, by one or more processors, the recommendation from the plurality of recommendations respectively associated with the plurality of previous interactions, in response to the information received from the one or more sensor devices having a similarity to the respective set of the previous information of the previously stored problem models within the repository.  Morris at paras. 0022, 0037, 0039.11
Morris does not expressly disclose determining is based on the predetermined threshold of similarity and identifying the recommendation is in response to the information received from the one or more sensor devices meeting the predetermined threshold of similarity to the respective set of previous information of the previously stored problem models within the repository.  In other words, Morris discloses comparing the received information with previously stored repository information including the elements, as recited above.  However, Morris does not expressly disclose identifying a recommendation based on determining the similarity meets a predetermined threshold.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
Morris and Lynch are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features of determining is based on a predetermined threshold of similarity and identifying the recommendation is in response to the information received from the one or more sensor devices meeting the predetermined threshold of similarity to the respective set of previous information of the previously stored problem models within the repository, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.

In regards to claim 7, Morris in view of Lynch discloses the method of claim 1, wherein the information includes audio, video, electronic device activity, and Internet of Things communications.  Morris at paras. 0017-18.12

In regards to claim 8, Morris discloses a computer program product comprising:
a.	one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Morris at paras. 0064-67), the program instructions comprising:
i.	program instructions to receive information from one or more sensor devices located in a first environment (Morris at paras. 0015-17)13;
ii.	program instructions to identify the first environment, based on the information received from the one or more sensor devices located in the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)14;
iii.	program instructions to determine, a context of a current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined from an analysis of the information received from the one or more sensor devices and from a search of the previously stored problem models (Morris at paras. 0034-36, 0041)15;
iv.	program instructions to identify from the previously stored problem models of the plurality of environments and the responses to the predetermined questions, a response model and a recommendation that match the context of the current interaction within the first environment (Morris at paras. 0039-40)16;
v.	program instructions to present the recommendation to the first user (Morris at paras. 0023-24)17;
vi.	program instructions to store the information received from the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation presented, and an evaluation of the recommendation presented.  Morris at paras. 0046, 0061.18
Morris does not expressly disclose the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
Morris and Lynch are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.

Claims 9-11, 13, and 14 are essentially the same as claims 2-4, 6, and 7, respectively, in the form of a computer product.  Therefore, they are rejected for the same reasons.

In regards to claim 15, Morris discloses a computer system comprising:
a.	one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors  (Morris at paras. 0064-67), the program instructions comprising:
i.	program instructions to receive information from one or more sensor devices located in a first environment (Morris at paras. 0015-17)19;
ii.	program instructions to identify the first environment, based on the information received from the one or more sensor devices located in the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)20;
iii.	program instructions to determine a context of a current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined by an analysis of the information received from the one or more sensor devices and a search of from the previously stored problem models (Morris at paras. 0034-36, 0041)21;
iv.	program instructions to identify from the previously stored problem models of the plurality of environments and the responses to the predetermined questions, a response model and a recommendation that match the context of the current interaction within the first environment (Morris at paras. 0039-40)22;
v.	program instructions to present the recommendations to the first user (Morris at paras. 0023-24)23; and
vi.	program instructions to store in the repository, the information received form the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation presented, and an evaluation of the recommendation presented.  Morris at paras. 0046, 0061.24
Morris does not expressly disclose the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
Morris and Lynch are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.

Claims 16-18 and 20 are essentially the same as claims 2-4 and 6, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Pub 2016/0128617) (Morris) of record, in view of Lynch et al. (US Patent Pub 2014/0164305) (Lynch) of record, further in view of Fraser et al. (US Patent 7,827,183) (Fraser) of record.
In regards to claim 5, Morris in view of Lynch discloses the method of claim 1, but does not expressly disclose further comprising:
a.	requesting, by one or more processors, the first user to evaluate a quality of the recommendation;
b.	receiving, by one or more processors, from the first user, the evaluation of the recommendation; and
c.	tagging, by one or more processors, the recommendation with the evaluation from the first user as metadata, wherein the metadata tagged to the recommendation assists in selection of future recommendations.
As set forth in the rejections above, Morris discloses determining whether a feedback (i.e., recommendation) did not result in a desired outcome (i.e., evaluation) and such a determination is stored for future reference.  Claim 5 recites and specifies that a user provider an evaluation as to the quality of the recommendation.  This specific limitation with regards to an evaluation is not expressly disclosed in Morris in view of Lynch but is disclosed by Fraser.
Fraser discloses a system and method that recognizes patterns in data by analyzing data relating to past activities and providing recommendations based on the recognized patterns.  Fraser at col. 6, lines 49-51.  These recommendations are provided to the user and a user is requested to provide feedback for the recommendation (i.e., requesting the first user to evaluate a quality of the recommendation; receiving the evaluation of the recommendation).  Fraser at col. 10, lines 42-44.  Recommendations are then updated with new data based partially on user evaluations (i.e., tagging the recommendation with the evaluation from the first user as metadata).  Fraser at col. 20, lines 2-15.  Since the recommendation is updated for future use, it’s interpreted that the updated information (i.e., metadata) is used to identify the recommendation in the future.
Morris, Lynch, and Fraser are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed activities.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Lynch by adding the features of requesting, by one or more processors, the first user to evaluate a quality of the recommendation, receiving, by one or more processors, from the first user, the evaluation of the recommendation, and tagging, by one or more processors, the recommendation with the evaluation from the first user as metadata, wherein the metadata tagged to the recommendation assists in selection of future recommendations, as disclosed by Fraser.
The motivation for doing so would have been to allow the user to personalize their experience with the system.  Fraser at col. 20, lines 5-7.

Claim 12 is essentially the same as claim 5 in the form of a computer product.  Therefore, it is rejected for the same reasons.
Claim 19 is essentially the same as claim 5 in the form of a system.  Therefore, it is rejected for the same reasons.

Response to Amendment
Objection to claims 6, 8, 13, and 20 for Minor Informalities
Applicant’s amendment to claims 6, 8, 13, and 20 to address the minor informalities is acknowledged.  However, the amendments do not address the issues raised by the Examiner.  Applicant’s amendment deleted the “a” in claims 6, 13, and 20, when the objection only required adding the word “on”.  Consequently, the objection to claims 6, 13, and 20 is maintained.

Rejection of Claims 1-20 under 35 U.S.C 112(b)
Applicant’s amendment to claims 1-20 is acknowledged.  The rejection to claims 1-20 under 35 U.S.C. 112(b) is withdrawn.      



Response to Arguments
Rejection of claims 1-4, 7-11, and 14-18 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 1-4, 7-11, and 14-18 under 35 U.S.C. 102(a)(1), have been fully considered but they are not entirely persuasive.  Applicant’s arguments are persuasive only in that Morris does not expressly disclose a “predetermined threshold of similarity.”  Further discussion is provided below with reference to the second limitation at issue.
In regards to claims 1, 8, and 15, Applicant alleges Morris fails to disclose (1) “determining … a context of a current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined from an analysis of the information received from the one or more sensor devices and from a search of the previously stored problem models,” (Remarks at 13) and (2) “identifying, … from the previously stored problem models of the plurality of environments and the responses to the predetermined questions, a response model and a recommendation that have a pre-determined threshold of similarity to the context of the current interaction within the first environment.”  Remarks at 16.   
The Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, features described in the specification shall not be read into the claim.  MPEP 2111.  A claim limitation, under its broadest reasonable interpretation, is anticipated by a prior art reference if the reference discloses every element required by the limitation.  MPEP 2131.  
In regards to limitation (1), the broadest reasonable interpretation requires determining a current interaction context based on responses to predetermined questions that are determined based on sensor information analysis and a search of previously stored problem models.  Applicant first argues Morris discloses a predetermined classification methodology and ACL based role-based access to context attributes, which do not disclose the limitation.  Remarks at 16.  The Examiner respectfully disagrees.  As noted in the prior Office action, “questions” in the claimed invention are used to determine which problem models to search, wherein questions may be, for example, “what is the environment?” or “how many individuals are present?”.  Specification at para. 0023.  Here, Morris discloses determining a state of the interaction (i.e., context) of an interaction between a user and one or more subjects (i.e., one or more other users) within some environment (Morris at Fig. 1-100).  Morris at para. 0030.  This determination is made by a social cuing engine based on the plurality of context attributes and a predetermined classification methodology.  Morris at para. 0030.  Morris discloses context attributes include location, temperature, humidity, etc. (i.e., responses to predetermined questions (e.g., what is the environment?)).  Morris at para. 0018.  Therefore, contrary to Applicant’s allegation, Morris discloses using responses to predetermined questions and using them to determine a context of the interaction.  In response to Applicant’s arguments about the classification methodologies in Morris, these methodologies are the “previously stored problem models from a plurality of environments.”  Morris discloses a database, which stores and indexes predefined classification methodologies.  This database is accessed and searched for a particular methodology based on the context attributes and uses the methodology to determine the state of the interaction (i.e., determining the context … based on a search of the previously stored problem models).  Morris at para. 0037.  In response to Applicant’s arguments with regards to the ACLs in Morris, the ACLs are access permissions for context attributes that are provided by sensors and/or devices on a particular participant.  For example, a watch of a user may have ACLs that determine what information may be shared or not shared for determining a context of an interaction.  The ACLs themselves do not constitute a response, nor do they limit the responses to predetermined questions, as Applicant seems to allege.  As Morris states, the context attributes from devices and sensors are merely a “subset of the plurality of context attributes.”  Morris at para. 0035.  For at least these reasons, Morris discloses limitation (1).
In regards to limitation (2), Applicant does not provide any specific argument other than the mere allegation that Morris fails to disclose the limitation.  Examiner respectfully disagrees with Applicant’s allegation.  The broadest reasonable interpretation of limitation (2) requires using the previously stored problem models and the responses to the predetermined questions to identify a response model and a recommendation that have a predetermined threshold of similarity to the determined context.  For the reasons explained above, Morris discloses analyzing context attributes received from sensors and devices (i.e., the responses to the predetermined questions) and the methodology database (i.e., using previously stored problem models).  As discussed above, Morris discloses determine the state of the interaction (i.e., context) and subsequently, identifying an appropriate feedback (i.e., response model and recommendation) that corresponds to the determined interaction state.  For example, a determined context of a tense conversation between employee and employer would result in identifying a feedback response of directing the employee to calm down and diffuse the controversy.  Morris at para. 0039.  As previously noted, Morris does not perform this determination with reference to a “predetermined threshold of similarity,” which was previously only recited in dependent claims 6, 13, and 20.   It is noted, that Morris also contemplates situations where an exact match of context is not required and a partial match or similar match is also considered.  Morris at paras. 0028-29.  Accordingly, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Lynch, of record, which discloses a system for virtual agent recommendations, wherein the recommendation is provided based on a level of confidence threshold (i.e., predetermined threshold of similarity).  Lynch at para. 0015.  Applicant does not present any arguments with respect to Lynch.  Therefore, the Examiner asserts the combination of Morris and Lynch discloses the limitations of claim 1 and similarly claims 8 and 15.
Applicant does not present additional arguments with regards to the remaining claims.  Therefore, they remain rejected under the new grounds of rejection set forth above for at least the same reasons as discussed above in regards to their respective base claims. 

Rejection of claims 5, 12, and 19 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 5, 12, and 19 under 35 U.S.C. 103 refer to the arguments presented in regards to their respective base claims, which are addressed above.  Consequently, the rejection to claims 5, 12, and 19 under 35 U.S.C. 103 is maintained for at least the same reasons.

Rejection of claims 6, 13, and 20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 6, 13, and 20 under 35 U.S.C. 103 refer to the arguments presented in regards to their respective base claims, which are addressed above.  Consequently, the rejection to claims 6, 13, and 20 under 35 U.S.C. 103 is maintained for at least the same reasons.

Additional Prior Art
Additional prior art references deemed relevant but not currently relied upon in the above rejections, are listed on the attached PTO-892 form.  Some examples are:
Chim et al. (US Patent Pub 2017/0262529) discloses a system and method for enhanced answerer/asker interactions in a social search service environment.
Xu (US Patent Pub 2018/0300364) discloses a system and method for regulating interactions between participants using devices, such as mobile phones.
Pinckney et al. (US Patent Pub 2010/0312724) discloses a system and method for inferring a user’s preferences through analyzing the user’s social interactive environment.
Zimmerman et al. (US Patent 2012/0107787) discloses a system and method to identify business problems and promote collaboration to develop solutions through interaction analysis.
Kannan et al. (US Patent Pub 2016/0342911) discloses a system and method for using past interactions data of a user to effect a customer value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 An interaction is detected via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        2 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        3 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        4 The feedback circuit identifies an appropriate feedback (i.e., response model and recommendation) that matches the identified context of the interaction and environment that have been identified.
        5 A feedback response (i.e., recommendation) is provided to the user (i.e., to the first person).
        6 The interaction and context of the interaction are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result (i.e., evaluation) due to the provided feedback response.
        7 The system recognizes the user does not know how to change a conversation to make the subject happy (i.e., identify absence of a solution to a goal).  It provides the user with a feedback response (i.e., recommendation) to change the subject of conversation (i.e., an idea for consideration to reach the goal).
        8 This limitation is interpreted much like the limitation of claim 2.  However, here, making the conversation happier (i.e., resolving the conflict) is the goal.  The feedback response (i.e., a first suggestion) to change the subject of the conversation is provided by the system upon detecting the subject is unhappy or angry (i.e., identifies a conflict).
        9 The system recognizes that the first feedback response was ineffective (i.e., determines first suggestion did not resolve the conflict) and provides a subsequent feedback response to the user (i.e., identifying … a second suggestion to resolve the conflict).
        10 Classification methods (i.e., behavior model) are applied to the context attributes and the interaction to identify feedback.  The classification methods utilize a database of prior interactions, context involved with those interactions, and feedback responses indexed to those interactions and emotional states.  
        11 The system identifies a recommendation based on how much deviation there is from the norm (i.e., how similar the social interaction state is to stored interactions and feedback responses).  
        12 Information comes from cameras, microphones, sensors, phone positioning, etc.
        13 An interaction is detected via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        14 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        15 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        16 The feedback circuit identifies an appropriate feedback (i.e., response model and recommendation) that matches the identified context of the interaction and environment that have been identified.
        17 A feedback response (i.e., recommendation) is provided (i.e., presented) to the user (i.e., to the first person).
        18 The interaction and context of the interaction are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result (i.e., evaluation) due to the provided feedback response.
        19 An interaction is detected via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        20 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        21 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        22 The feedback circuit identifies an appropriate feedback (i.e., response model and recommendation) that matches the identified context of the interaction and environment that have been identified.
        23 A feedback response (i.e., recommendation) is provided to the user (i.e., to the first person).
        24 The interaction and context of the interaction are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result (i.e., evaluation) due to the provided feedback response.